DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because use of parentheses in the abstract is reserved for noting of drawing reference numerals.  Correction is required.  See MPEP § 608.01(b).
The use of the terms “Dow Silicone”; “Tri-Tex”; “Ultraguard”, which are a trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 contains the trademarks/trade names “Dow Silicone”; “Tri-Tex”; “Ultraguard”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polymeric coatings with specific compositions and, accordingly, the identification/description is indefinite.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130086726 (Pateresak et al.) in view of US 2017/0295860 and  US 8328782 (Catalan).
Regarding claims 1 and 2, ‘726 discloses: A personal protection equipment gown (fig. 7 shows  elements of a woven fabric that form a jacket/garment article that can function as a ‘personal protective equipment gown’; this citation is an intended use limitation in the preamble that has no patentable weight as it does not give life and breadth to the claimed product) comprising, a fabric material produced by a one piece woven technique integrally forming a front panel (central portion of 706) and one or more back panels (pair of side sections of 706; fully disclosing instant claim 2). Separately cut from the same woven sheet are a pair of arm pieces (710).
‘726 does not disclose “one piece weaving” of the arm pieces to the front panel and pair of back panels in claim 1.
However the recitation of using “one piece weaving technique” is a product by process limitation to which the MPEP is clear:
“the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
The burden is shifted to applicant to bring forth evidence that one piece weaving of the arm pieces to the article will provide a material different result than the prior art processing technique.
Further, it is noted that ‘726 does state with regards to using less cutting and sewing steps: “In the manufacture of apparel and garments, sewing of pockets, openings and varying types of material can increase the amount of time spent producing each apparel item. By increasing the amount of time spent in production, the cost of production is also increased. Additionally, when two or more components are coupled together, the seams formed by such coupling (e.g., sewing, adhering, etc.) generally represent a weak point in the item, where the apparel or garment is more likely to fail when forces are applied that tend to pull the seams apart.
It would, therefore, be advantageous to provide apparel that can be formed with reduced sewing and fewer seams, while still enabling the apparel to include both functional features such as pockets and other openings, as well as visual features such as differing fabric patterns (pars. 4 and 5).
Various embodiments of the present disclosure relate to fabrics woven in a manner to provide various functional and/or ornamental features in a single continuous web, as opposed to separate components being coupled together…(par. 6).”.
The MPEP is also clear with respect to integral construction vs. piecemeal construction:
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").

	
	For even further evidence, ‘860 is referenced as it teaches, “Any of the foregoing garments may be fabricated from any suitable fabric such as rayon, nylon, polyester, spandex, Kevlar, laminated Kevlar, or the like. Portions of the fabric that enclose the interconnected air channels may be bonded to a gas-impermeable material such as polyethylene, polypropylene, urethane, polyurethane, rubber, silicone rubber, latex rubber, butyl rubber, Mylar, polytetrafluoroethylene (PTFE), expanded PTFE, or the like.
Two sheets of gas-impermeable material may be joined together to form the interconnected air channels by such techniques as ultrasonic welding, laser welding, stamp heat welding, hot plate welding, gluing, taping, sewing, weaving, or one-piece weaving in a manner similar to that used to form airbags (pars. 49-50).
This citation clearly showing various commonly known; widely practiced and interchangeable garment formation techniques including sewing, weaving and one-piece weaving; are interchangeable used to form garments.
Therefore the abundance of evidence above establishes prima facie obviousness that one of ordinary skill in the art of textile engineering prior to filing the invention would have had within their technical skill/knowledge that the prior art recognizes the use of one piece weaving/integral construction in place of cutting/sewing of woven pieces/piecemeal construction as interchangeable and that the decrease of additional cutting/sewing steps of the integral construction would decrease cost and improve structural integrity of the product.
The combined teachings above do not teach, “a polymeric coating applied to an outer surface of the fabric material” in claim 1 nor the coating being “silicone” in claims 3-5.
However, surely the use of a polymeric coating including very commonly known and used synthetic elastomer silicone on a surface of material to give that material hydrophobic properties would be conceded by a person of ordinary skill in the art of textile engineering as widely known and prima facie obvious.
For further evidence, ‘782 is referenced as it teaches, “The disposable absorbent articles of the present invention additionally comprise a hydrophobic surface coating that may be disposed on at least one surface of the light-weight nonwoven laminate, which may be incorporated in a variety of barrier members. This hydrophobic surface coating comprises one or more silicone polymers (par. 71)…
Without being limited by theory, Applicants have found that these hydrophobic surface coatings, when applied to various absorbent article components, tend to envelope or at least partially coat one or more fibrous structures of the component in such a way that a cohesive, uniform film-like network is formed around the fibrous structures, and partially fills the pore network of the fibrous structures. This film-like network serves to increase the barrier properties of the component (par. 75)…
Additionally, although it is envisioned that the present invention is primarily directed to absorbent personal care articles, it is easily foreseeable that the hydrophobic surface coatings disclosed herein may also be disposed onto substrates utilized for other purposes. For instance, treated substrates could be utilized in the manufacture of various surgical or medical materials (e.g., gowns, drapes, shoe covers, and caps), wipes (e.g., for car cleaning, lens cleaning, packaging, wet cleaning, and dust), consumer clothing, etc. (par. 77)”.
Therefore the abundance of evidence above establishes prima facie obviousness that one of ordinary skill in the art of textile engineering prior to filing the invention would have known to modify the combined teachings cited above to further include polymeric silicone coating on a surface of the substrate of the combined teachings to enhance the hydrophobic properties of the resulting product as desired.
The cited tradenames in claims 4 and 5 are unclear and add no patentable weight to the claims beyond the requirement of a polymeric/silicone coating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various garments and coating references have been attached to establish the general state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732